Exhibit 99.1 Northern Oil and Gas, Inc. Provides Operations Update and Increases Drilling and Production Guidance WAYZATA, MINNESOTA — March 28, 2011 — Northern Oil and Gas, Inc. (NYSE/AMEX: NOG) ("Northern Oil") today provided an operations update related to acreage and drilling activity in the Williston Basin Bakken and Three Forks play. 2 During the first quarter of 2011 through March 28, 2011, Northern Oil has acquired leasehold interests of approximately 11,100 net mineral acres for an average of $1,540 per net acre in its core Bakken and Three Forks prospect areas of North Dakota and Montana. All acreage acquisitions year-to-date were consistent with Northern Oil’s strategic non-operated business model. Northern Oil controls 151,327 net acres targeting the Bakken and Three Forks prospects as of March 28, 2011.This acreage position will allow Northern Oil to participate in approximately 709 net wells assuming six wells per 1280-acre spacing unit. INCREASED 2 Due to accelerating drilling activity and key acreage acquisitions, Northern Oil has spud approximately 9.8 net wells in the first quarter of 2011 year-to-date and now expects to spud approximately 40 net wells during 2011, which represents an increase from previous guidance of 36 net wells. As of March 28, 2011, Northern Oil has participated with a working interest in 343 successful Bakken or Three Forks discoveries.Northern Oil is currently participating in 141 gross (14.17 net) additional Bakken or Three Forks wells drilling, awaiting completion or completing.Northern Oil maintains a 100% success rate in the Bakken and Three Forks play. According to the North Dakota Industrial Commission, approximately 173 rigs are currently drilling in the North Dakota Bakken and Three Forks play, representing a new record.The significant rig increase over the past year is driving the continued acceleration of the development of Northern Oil’s core acreage position. Slawson Exploration, Northern Oil’s operating partner in the Windsor prospect in southern Mountrail County, North Dakota, has commenced the second well in each spacing unit of that prospect.Downspacing in the Windsor prospect to six wells per spacing unit has been approved by the North Dakota Industrial Commission.Slawson Exploration has recently contracted 1.5 dedicated frac crews, which we expect will materially shorten the spud-to-sales timeline in this highly productive prospect.Northern Oil is Slawson’s largest working interest partner in the prospect. INCREASED 2 Based on recent drilling activity and continued accelerated development of Northern Oil’s acreage, Northern Oil currently expects daily production to average 6,500 to 7,100 barrels of oil equivalent (“BOE”) during calendar year 2011. 1 2 Northern Oil now expects to spend approximately $252 million in drilling capital expenditures during 2011, which represents an increase from previous guidance of $227 million.Northern Oil currently expects to participate in wells during 2011 at an average completed cost of $6.3 million per well.Based on acreage acquired in the first quarter of 2011 through March 28, Northern Oil expects to continue deployingadditional capital toward strategic acreage acquisitions throughout the remainder of 2011.Northern Oil currently expects to fund all 2011 drilling commitments and anticipated acreage acquisitions using cash-on-hand of approximately $125 million, 2011 cash flow and its currently undrawn $100 million credit facility. 2011 DEPLETION, DEPRECIATION AMORTIZATION AND ACCRETION For the fiscal year ending December 31, 2010, Northern Oil’s depletion, depreciation, amortization and accretion expense (“DD&A”) on a per BOE basis was $19.22.For comparison purposes, based on information provided in their respective annual reports on Form 10-K for the fiscal year ending December 31, 2010, Kodiak Oil and Gas reported a DD&A expense of approximately $18 per BOE, Oasis Petroleum reported a DD&A expense of $19.91 per BOE and Brigham Exploration’s DD&A expense calculates to approximately $20.47 per BOE.As such, Northern Oil’s 2010 DD&A expense was in the mid-range of its peer group in the Bakken and Three Forks play.Northern Oil anticipates its DD&A expense for the fiscal year 2011 to remain in-line with this peer group. MANAGEMENT COMMENT Michael Reger, Chairman and Chief Executive Officer, commented, “We are very encouraged by the continuing pace of acreage acquisitions and the development of our substantial Bakken and Three Forks position thus far in 2011.We continue to leverage our franchise value in the North Dakota Bakken play to expand our footprint and convert acreage to production.We have converted approximately 25% of our acreage to production or under the bit and expect to end the year at approximately 50%, on pace to hold virtually all of our current position by production through 2013.” Reger continued, “We adamantly reaffirm our confidence in our depletion calculation and reiterate that we are in the mid-range of our peer group in the Williston Basin Bakken and Three Forks play.” RECENT COMPLETION HIGHLIGHTS The following table illustrates first quarter 2011 completions in which Northern Oil has participated with a working interest. WELL NAME OPERATOR COUNTY/STATE WI IP/BOEPD* JEANIE 25-36 #2H URSA MCKENZIE, ND 54.58% HOVDEN FEDERAL #1-20H SINCLAIR DUNN, ND 45.72% BORSETH #15-22 1H URSA MCKENZIE, ND 39.55% BANDIT #2-29H SLAWSON MOUNTRAIL, ND 26.25% NIELSEN #1-12H CONTINENTAL DIVIDE, ND 24.25% VONA #1-13H CONTINENTAL DIVIDE, ND 20.31% ERNEST SCHARCHENKO #34-33H MARATHON DUNN, ND 17.57% MUSKRAT FEDERAL #1-28-33H SLAWSON MOUNTRAIL, ND 12.83% ZI PAYETTE #10-15H ZENERGY MCKENZIE, ND 12.50% HOLTE #1-32H CONTINENTAL WILLIAMS, ND 12.50% GEORGE TANK #151-96-10C-3-3H PETRO HUNT MCKENZIE, ND 12.35% ALMER 31X-6 XTO WILLIAMS, ND 11.14% BROWN 30-19 #1H BRIGHAM MOUNTRAIL, ND 9.25% 2 WELL NAME OPERATOR COUNTY/STATE WI IP/BOEPD* CROWFOOT #35-3031H EOG MOUNTRAIL, ND 8.38% COWDEN #5404 13-35H OASIS WILLIAMS, ND 7.65% EN-HEINLE ####-##-####H-3 HESS MOUNTRAIL, ND 7.29% VIXEN FEDERAL #1-19-30H SLAWSON MOUNTRAIL, ND 6.70% HELEN 11X-05 XTO WILLIAMS, ND 6.64% BENNY #1-13H CONTINENTAL RICHLAND, MT 6.25% NORWAY #1-5H CONTINENTAL MCKENZIE, ND 5.14% ROUND PRAIRIE #10-1819H EOG WILLIAMS, ND 4.82% MILLER #44-11H WHITING WILLIAMS, ND 4.12% BUD #1-19H CONTINENTAL WILLIAMS, ND 3.70% KOSTELECKY 31-6H FIDELITY STARK, ND 3.60% PROWLER #2-16 SLAWSON MOUNTRAIL, ND 3.44% HODENFIELD #15-23H AMERICAN WILLIAMS, ND 2.38% EN-TRINITY ####-##-####H-1 HESS MOUNTRAIL, ND 2.28% MCD #11-29H FIDELITY MOUNTRAIL, ND 2.08% PAYARA # 2-21H SLAWSON MOUNTRAIL, ND 2.03% MUIR #1-7H CONTINENTAL DIVIDE, ND 1.75% MICHAEL STATE 31X-16 XTO WILLIAMS, ND 1.19% OUKROP #34-34H FIDELITY STARK, ND 1.17% CLEARWATER #23-3025H EOG MOUNTRAIL, ND 1.08% LYNN #19-20-29H FIDELITY MOUNTRAIL, ND 0.81% SATTERTHWAITE #43-1H WHITING MOUNTRAIL, ND 0.70% EN-WILL TRUST B ####-##-####H-3 HESS MOUNTRAIL, ND 0.54% FORT BERTHHOLD #152-94-13B-24-1H PETRO HUNT MCKENZIE, ND 0.52% * The “IP BOEPD” means the initial production (“IP”) rate expressed in barrels of oil equivalent per day. The IP rate is the 24-hour “Peak Production Rate.” Peak Production Rates may be established following the initial day of production, depending on operator design or well flowback profiles. The IP rate may be estimated based on other third party estimates or limited data available at this time. The IP BOEPD may be computed using crude oil production only, without taking into consideration any associated natural gas production. CURRENT DRILLING ACTIVITY The following table illustrates wells that have spud and are currently drilling, awaiting completion or completing in which Northern Oil is participating with a working interest. WELL NAME OPERATOR COUNTY/STATE WI STATUS VAGABOND #1-27H SLAWSON MOUNTRAIL, ND 49.04% Completing BIGHORN #1-6H SINCLAIR DUNN, ND 48.79% Awaiting Completion WATER MOCCASIN #1-34H SLAWSON MOUNTRAIL, ND 44.14% Completing MUSTANG #1-22H SLAWSON MOUNTRAIL, ND 39.56% Completing TVEIT 25-36 #1H URSA RICHLAND, MT 39.54% Awaiting Completion GUNNISON #44-25H PRIMA BURKE, ND 39.35% Completing NOVA #4-9-163-98H SAMSON DIVIDE, ND 37.50% Awaiting Completion KANDIYOHI #1-19H EOG BURKE, ND 37.47% Drilling TURBO #1-21-16H SLAWSON DUNN, ND 35.18% Completing 3 WELL NAME OPERATOR COUNTY/STATE WI STATUS OLSON RANCH #1-21-16H G3 ROOSEVELT, MT 33.00% Drilling YUKON #12-1-163-98H SAMSON DIVIDE, ND 32.81% Drilling MOORE #5304 13-1H OASIS WILLIAMS, ND 32.70% Awaiting Completion HOLLAND #9-19H NORTH PLAINS WILLIAMS, ND 32.68% Awaiting Completion DENALI #13-24-163-98H SAMSON DIVIDE, ND 32.45% Drilling AV-SCHWARTZ ####-##-####H-1 HESS BURKE, ND 30.61% Awaiting Completion ALAMO #2-19-18H SLAWSON MOUNTRAIL, ND 29.98% Drilling CROSBY CREEK #1-5H SINCLAIR DUNN, ND 29.63% Completing PORCUPINE #1-19H SINCLAIR DUNN, ND 29.02% Awaiting Completion DIAMONDBACK #2-21H SLAWSON MOUNTRAIL, ND 25.23% Drilling CYCLONE #1-21-16H SLAWSON MCKENZIE, ND 25.00% Awaiting Completion SHELL #1-3-34H HUNT OIL MOUNTRAIL, ND 23.44% Drilling RASCAL #1-18H SLAWSON RICHLAND, MT 20.00% Awaiting Completion PARADISE #5892 11-30H OASIS MOUNTRAIL, ND 18.78% Awaiting Completion GOODSON #1-28H CONTINENTAL DIVIDE, ND 18.75% Drilling OBENOUR #150-99-21-16-1H NEWFIELD MCKENZIE, ND 18.75% Drilling HARLAN REBSOM #1-2-11H ANSCHUTZ DUNN, ND 17.81% Drilling SCOUNDREL #1-8H SLAWSON RICHLAND, MT 16.81% Completing LYNN #5502 11-10H OASIS WILLIAMS, ND 15.68% Drilling PALERMO #1-2-31H HUNT OIL MOUNTRAIL, ND 15.03% Awaiting Completion BONANZA #1-21-16H SLAWSON MCKENZIE, ND 14.84% Awaiting Completion CLEO 31X-5 XTO WILLIAMS, ND 14.33% Drilling BRATLIEN #2-35H CONTINENTAL DIVIDE, ND 13.95% Completing COTTONWOOD #9-28H EOG MOUNTRAIL, ND 12.99% Completing MUSKRAT FEDERAL #2-28-33H SLAWSON MOUNTRAIL, ND 12.83% Awaiting Completion LOSTWOOD #18-1224H EOG MOUNTRAIL, ND 12.52% Drilling ALLEN 21X-17 XTO WILLIAMS, ND 11.90% Drilling FERTILE #28-26H EOG MOUNTRAIL, ND 11.88% Awaiting Completion HUNTER #1-8-17 SLAWSON MOUNTRAIL, ND 11.74% Completing HUNTER #2-8-17 SLAWSON MOUNTRAIL, ND 11.74% Drilling LOSTWOOD #20-1123H EOG MOUNTRAIL, ND 11.51% Awaiting Completion LOSTWOOD #21-1402H EOG MOUNTRAIL, ND 11.51% Awaiting Completion LOSTWOOD #22-1423H EOG MOUNTRAIL, ND 11.51% Awaiting Completion LOSTWOOD #6-1102H EOG MOUNTRAIL, ND 11.51% Drilling SUBMARINER FEDERAL #1-23-24H SLAWSON MOUNTRAIL, ND 10.89% Completing GERHARDSEN #1-10H CONTINENTAL DIVIDE, ND 10.17% Completing BATTALION #1-3H SLAWSON ROOSEVELT, MT 10.15% Awaiting Completion KOSTELNAK #28-1H TRACKER DUNN, ND 10.00% Drilling EN-WEFALD ####-##-####H-1 HESS MOUNTRAIL, ND 9.38% Awaiting Completion EN-WEFALD ####-##-####H-2 HESS MOUNTRAIL, ND 9.38% Drilling EN-WEFALD ####-##-####H-3 HESS MOUNTRAIL, ND 9.38% Drilling FRANCHUK #44-20SWH ENCORE DUNN, ND 9.38% Awaiting Completion UXBRIDGE #2-9H CONTINENTAL DIVIDE, ND 9.04% Drilling ORCA FEDERAL #1-23-26H SLAWSON MOUNTRAIL, ND 8.44% Drilling TATTU #19-1H TRACKER MCKENZIE, ND 8.21% Drilling 4 WELL NAME OPERATOR COUNTY/STATE WI STATUS FORT BERHOLD #152-94-14C-11-1H PETRO HUNT MCKENZIE, ND 8.10% Awaiting Completion HARDSCRABBLE #13-3526H EOG WILLIAMS, ND 7.81% Drilling RELLA #18-19H ZENERGY WILLIAMS, ND 7.26% Awaiting Completion ROSENVOLD #1-30H CONTINENTAL DIVIDE, ND 6.44% Drilling HALLIDAY #1-36-25H HUNT OIL DUNN, ND 6.38% Awaiting Completion KANDIYOHI #5-3031H EOG BURKE, ND 6.36% Drilling BUCKLEY #1-9H CONTINENTAL RICHLAND, MT 6.25% Awaiting Completion EN-URAN A ####-##-####H-1 HESS MOUNTRAIL, ND 6.25% Drilling LOON FEDERAL #1-24-25H SLAWSON MOUNTRAIL, ND 6.22% Completing JACOB MADISON #11-27H MARATHON MOUNTRAIL, ND 5.78% Awaiting Completion KOESER #41-15 SWH ENCORE MCKENZIE, ND 5.59% Drilling ELK USA #11-17H MARATHON MOUNTRAIL, ND 5.57% Drilling WAHLSTROM #18-1H TRACKER MCKENZIE, ND 5.31% Drilling HALLIDAY #1-13-24H HUNT OIL DUNN, ND 5.11% Drilling RUTLEDGE #1-32H CONTINENTAL DUNN, ND 4.97% Drilling BUFFALO #34-12H MARATHON DUNN, ND 4.91% Drilling SCHA 33-34 #1-H BRIGHAM MOUNTRAIL, ND 4.88% Drilling STENEHJEM #27-34-1H ABRAXAS WILLIAMS, ND 4.87% Awaiting Completion SHELL #1-35-26H HUNT OIL MOUNTRAIL, ND 4.66% Awaiting Completion POMERAL STATE #7-36H CORNERSTONE BURKE, ND 4.50% Awaiting Completion FIELD TRUST 7-6 #1-H BRIGHAM WILLIAMS, ND 4.28% Drilling MAMBA #2-20H SLAWSON MOUNTRAIL, ND 4.22% Completing NIGHTCRAWLER #2-17H SLAWSON MOUNTRAIL, ND 4.20% Completing OXY OLSON #160-90-10-P-1H OXY BURKE, ND 4.17% Drilling RS-FLICKERTAIL ####-##-####H-1 HESS MOUNTRAIL, ND 4.00% Awaiting Completion AMBUSH #1-31-30H SLAWSON WILLIAMS, ND 3.96% Awaiting Completion MONTAGUE #5501 #13-3H OASIS WILLIAMS, ND 3.95% Awaiting Completion KOALA #9-5-6-12H3 KODIAK MCKENZIE, ND 3.93% Awaiting Completion KOALA #9-5-6-5H KODIAK MCKENZIE, ND 3.93% Awaiting Completion VACHAL 3-34 #1H BRIGHAM MOUNTRAIL, ND 3.86% Drilling ROSS #27-2728H EOG MOUNTRAIL, ND 3.75% Awaiting Completion SOVIG #150-100-22C-15-1H PETRO HUNT MCKENZIE, ND 3.59% Awaiting Completion RS-SHUHART ####-##-####H-3 HESS MOUNTRAIL, ND 3.52% Drilling GENESIS #2-13H SLAWSON MOUNTRAIL, ND 3.44% Completing L. TUFTO 7-6#1-H BRIGHAM WILLIAMS, ND 3.24% Completing MEIERS #5692 11-19H OASIS MOUNTRAIL, ND 3.17% Drilling WOCK #14-11H FIDELITY STARK, ND 3.13% Awaiting Completion WOODROW 24X-32 XTO WILLIAMS, ND 3.12% Drilling MEADOWLARK #2-6H CONTINENTAL DUNN, ND 3.12% Completing MEADOWLARK #3-6H CONTINENTAL DUNN, ND 3.12% Awaiting Completion SKACHENKO #2-31H CONTINENTAL DUNN, ND 3.12% Completing SKACHENKO #3-31H CONTINENTAL DUNN, ND 3.12% Awaiting Completion NELSON #2-26H SINCLAIR MOUNTRAIL, ND 3.11% Drilling WARDNER #24-35H MARATHON DUNN, ND 3.09% Drilling DRUMMOND #5501 44-21H OASIS WILLIAMS, ND 3.06% Awaiting Completion 5 WELL NAME OPERATOR COUNTY/STATE WI STATUS GLENDON #1-17H CONTINENTAL WILLIAMS, ND 3.05% Drilling AFSETH 34-3 #1-H BRIGHAM MOUNTRAIL, ND 2.88% Completing JUGHEAD FEDERAL #2-26H SLAWSON MOUNTRAIL, ND 2.81% Drilling STORVIK 7-6 #1H URSA RICHLAND, MT 2.35% Drilling DORIS 21X-5 XTO WILLIAMS, ND 2.28% Drilling EN-TRINITY ####-##-####H-2 HESS MOUNTRAIL, ND 2.28% Drilling BARMAN #15-7H AMERICAN WILLIAMS, ND 2.25% Drilling STAFFORD #13-34H BURLINGTON MCKENZIE, ND 2.19% Completing DAKOTA-3 ELK #16-21H ZENERGY MOUNTRAIL, ND 2.15% Drilling ZOC DAKOTA-3 ELK #16-21H ZENERGY MOUNTRAIL, ND 2.15% Drilling CLEAR WATER #1-24-25H HUNT OIL MOUNTRAIL, ND 2.08% Drilling HOVDE 33-4 #1H BRIGHAM MCKENZIE, ND 2.08% Drilling CHARLOTTE #1-22H CONTINENTAL MCKENZIE, ND 1.68% Drilling MONT #3-3403H EOG WILLIAMS, ND 1.67% Drilling JOHNSRUD #1-1H SM ENERGY MCKENZIE, ND 1.67% Drilling DRONE #1-34-27H SLAWSON DUNN, ND 1.59% Drilling LIBERTY LR #17-11H EOG MOUNTRAIL, ND 1.59% Awaiting Completion HOLMES #5601 44-32H OASIS WILLIAMS, ND 1.57% Awaiting Completion HARTMAN #14-32H MARATHON DUNN, ND 1.57% Awaiting Completion OBRIGEWITCH #21-17TFH WHITING STARK, ND 1.56% Awaiting Completion JORGENSON #158-94-11D-2-1H PETRO HUNT MOUNTRAIL, ND 1.49% Completing NORMARK 24X-31 XTO WILLIAMS, ND 1.38% Completing KLOSE #24-1H TRACKER MCKENZIE, ND 1.35% Drilling ETHAN HALL #6B-31-30-1H ENERPLUS DUNN, ND 1.35% Awaiting Completion FERTILE #45-29H EOG MOUNTRAIL, ND 1.25% Drilling HELLAND #15-19H AMERICAN WILLIAMS, ND 1.25% Drilling JAMES HILL #9-0112H EOG MOUNTRAIL, ND 1.25% Drilling RANSOM #44-31H CONOCO MCKENZIE, ND 1.19% Awaiting Completion AMY ELIZABETH #11-2H ARSENAL MOUNTRAIL, ND 1.13% Drilling CLEARWATER #24-3025H EOG MOUNTRAIL, ND 1.02% Awaiting Completion DAKOTA-3 MASON #2-11H ZENERGY MOUNTRAIL, ND 0.98% Completing HAUSTVEIT 42X-10 XTO WILLIAMS, ND 0.94% Completing RMJK #31-26H MARATHON MOUNTRAIL, ND 0.94% Drilling ALINA TORMASCHY #1-32-29H ANSCHUTZ DUNN, ND 0.82% Completing LUCY FLECKENSTEIN #34-20H MARATHON DUNN, ND 0.78% Drilling SOLBERG #15-8H AMERICAN WILLIAMS, ND 0.78% Drilling TEMPE #1-29H CONTINENTAL DIVIDE, ND 0.78% Awaiting Completion KALIL FARM 14-23 #1H BRIGHAM WILLIAMS, ND 0.68% Awaiting Completion EN-FRANDSON ####-##-####H-2 HESS MOUNTRAIL, ND 0.61% Awaiting Completion DEVON #5601 12-17H OASIS WILLIAMS, ND 0.56% Awaiting Completion EN-WILL TRUST B ####-##-####H-1 HESS MOUNTRAIL, ND 0.54% Awaiting Completion EN-WILL TRUST B ####-##-####H-3 HESS MOUNTRAIL, ND 0.54% Awaiting Completion 6 ABOUT NORTHERN OIL AND GAS Northern Oil and Gas, Inc. is an exploration and production company based in Wayzata, Minnesota.Northern Oil's core area of focus is the Williston Basin Bakken and Three Forks play in North Dakota and Montana. More information about Northern Oil and Gas, Inc. can be found at www.NorthernOil.com. SAFE HARBOR This press release contains forward-looking statements regarding future events and our future results that are subject to the safe harbors created under the Securities Act of 1933 (the “Securities Act”) and the Securities Exchange Act of 1934 (the “Exchange Act”).All statements other than statements of historical facts included in this report regarding our financial position, business strategy, plans and objectives of management for future operations, industry conditions, and indebtedness covenant compliance are forward-looking statements.When used in this report, forward-looking statements are generally accompanied by terms or phrases such as “estimate,” “project,” “predict,” “believe,” “expect,” “anticipate,” “target,” “plan,” “intend,” “seek,” “goal,” “will,” “should,” “may” or other words and similar expressions that convey the uncertainty of future events or outcomes.Items contemplating or making assumptions about, actual or potential future sales, market size, collaborations, and trends or operating results also constitute such forward-looking statements. Forward-looking statements involve inherent risks and uncertainties, and important factors (many of which are beyond our Company’s control) that could cause actual results to differ materially from those set forth in the forward-looking statements, including the following, general economic or industry conditions, nationally and/or in the communities in which our Company conducts business, changes in the interest rate environment, legislation or regulatory requirements, conditions of the securities markets, our ability to raise capital, changes in accounting principles, policies or guidelines, financial or political instability, acts of war or terrorism, other economic, competitive, governmental, regulatory and technical factors affecting our Company’s operations, products, services and prices. We have based these forward-looking statements on our current expectations and assumptions about future events.While our management considers these expectations and assumptions to be reasonable, they are inherently subject to significant business, economic, competitive, regulatory and other risks, contingencies and uncertainties, most of which are difficult to predict and many of which are beyond our control. CONTACT: Investor Relations Erik Nerhus 952-476-9800 7
